Name: 98/481/EC: Council Decision of 20 July 1998 approving the external auditors of the European Central Bank
 Type: Decision
 Subject Matter: accounting;  executive power and public service;  EU institutions and European civil service
 Date Published: 1998-08-04

 Avis juridique important|31998D048198/481/EC: Council Decision of 20 July 1998 approving the external auditors of the European Central Bank Official Journal L 216 , 04/08/1998 P. 0007 - 0007COUNCIL DECISION of 20 July 1998 approving the external auditors of the European Central Bank (98/481/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Protocol on the Statute of the European System of Central Banks and of the European Central Bank and in particular to Article 27.1 thereof,Having regard to the Recommendation of the Governing Council of the European Central Bank (hereinafter referred to as the 'ECB`) of 19 June 1998,Whereas the accounts of the ECB and national central banks are to be audited by independent external auditors recommended by the Governing Council and approved by the Council of the European Union;Whereas the Governing Council of the ECB has recommended Coopers and Lybrand as the external auditors of the ECB,HAS DECIDED AS FOLLOWS:Article 1 Coopers and Lybrand are hereby approved as the external auditors of the ECB.Article 2 This Decision shall be notified to the ECB.Article 3 This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 20 July 1998.For the CouncilThe PresidentW. MOLTERER